Title: To James Madison from Jacob Clement, 21 April 1804 (Abstract)
From: Clement, Jacob
To: Madison, James


21 April 1804, Philadelphia. “I had the pleasure of addressing myself to you in February 1802 relating to a Claim of the Brig Experiance & Cargo I have under the Treaty made with the french republick of September 1800, the object then of making you acquainted with this case was that if the Vouche[r]s that I then Laid before you was not sufficient to Establish it under the Treaty of 1800 that I might have your Interest with our Consul then at Cape Francois to procure me from the records something more Effectual.
“You return’d me the Papers with observing that it was your Opinion the Claim was provided for, and kindly advis’d me to send it on to our minister at Paris who would pattranise Claims of that discription which I did with your letter as an introduction to him, he has made Mr Skipwith the Agent in the Business, and I hear take the liberty to Enclose to you his letter [not found], it appears from some informallity which is out of my power to remedy that it will be rejected, the Papers I Sent on where [sic] those I laid before you viz the Protest, Clearance from our Custom house, Qualifications seperate from the Protest of the delivery agreeable to the Protest by one other person on board, the reputation of the Captain Stre[n]gthened here by Merchants of the first respectibility, and every document Mr Clement Biddle thought Essentual—if it would not be Impudent in me let me request of you to Patranise this Claim so far only as to request our Commissioner at Paris to give it a fair Investigation, & I hope not for a little Informallity they will suffer it to pass unprovided for, was it not of some Magnitude I should not have taken this liberty—the first Cost being about 18000 Dollars, I know not where to look for help but in our own Government.”
 